Case 7:19-cr-00399-VB Document11 Filed 12/16/19 Page 1 of 1

 

‘ Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E& Pattar i Samer at atNew York
Executive Director eee a. L Automey-in-Charge

aed dtorney-ineChtlef
~

  
 
 

WHS recon

BY ECF

Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

APPLICATION GRANTE!
SO ORDERED:

   
 

  

 

Vincent L. Briccetti, U-S.D.J.

Dated: _(2| \'> |
White Plains, NY

      
 

Re: United States v. Anthony Ricardo Mor
19 Cr. 899 (VLB)

  
 
  
   

Dear J udge Briccetti:

I write with the consent of the government to request an extension of time in -
which to file the defense sentencing memorandum on behalf of Mr. Morgan in
advance of his January 16, 2020 sentencing. In light of the upcoming winter
holidays and related travel and because the final PSR is not yet available, I
respectfully request that the defense submission be made due on January 9, 2020
and that the government’s submission be made due.on January 13, 2020. [seek no

“adjournment of the sentencing date. As noted, the government consents to this
request.

Respectfully submitted,

/s/

Clay H. Kaminsky, Esq.
Assistant Federal Defender
(212) 417-8749

cc: AUSA Courtney Heavy
